Citation Nr: 1436081	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus on a direct-incurrence basis.

2.  Entitlement to a compensable initial rating for bilateral hearing loss, prior to February 23, 2009.


REPRESENTATION

Appellant represented by:	John G. Heike, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran had active duty service from March 1965 to March 1968,

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of the Veterans Affairs' (VA) Appeals Management Center and an August 2009 rating decision of the VA Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that, in part, denied the claims of entitlement to service connection for tinnitus on a direct-incurrence basis and entitlement to a compensable initial rating for bilateral hearing loss, prior to February 23, 2009.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the February 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  

In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued after a new hearing has been conducted.  The Veteran indicated that he wished to appear at an in-person hearing at the local RO before a VLJ.  In June 2014, the Board issued an Order to Vacate the portion of the April 2012 Board decision that denied entitlement to service connection for tinnitus on a direct-incurrence basis and entitlement to a compensable initial rating for bilateral hearing loss, prior to February 23, 2009.  As such, the Board finds that a remand is now necessary to schedule the Veteran for a Travel Board hearing.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.  Notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise does not report for the hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

